POSTER, Circuit Judge.
This is an appeal from a judgment dismissing a libel in admiralty, brought by a stevedore against his employer, to recover damages for personal injuries alleged to have been caused by the negligence of the employer. The undisputed facts are that libelant, an experienced stevedore, was one of a gang of longeshoremen engaged in loading the steamship Adalia at New Orleans and working in the’ hold.
The hold was partially filled with cases containing carbon black, which was so stored as to make a more or less level floor. On top of this the gang was stowing certain cases, containing machinery, which weighed from 300 to 500 pounds and measured about 6x4x1% feet. In stowing them, some of the eases were set up on edge in order to better fill the remaining space and during the course of the work one of these toppled over, striking libelant on the leg and injuring him. Libelant had assisted in stowing the particular case that caused his injury.
The negligence alleged is improper stowage in that, as the boxes of carbon black were of lighter material than those containing the machinery, the stowage floor was resilient and insecure, which caused the box of machinery to fall.
There is nothing in the record to show that the method of doing the work was improper or more dangerous than usual. We agree with the District Court in holding that negligence of the master has not been shown.
Affirmed.